Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 04/15/2022 and claims 1-3 and 5-20 are now in condition for allowance.
3.	As Applicant pointed out on pages 9-18 of the response, art of record, Cheng, Chu, Kiefer, Newstadt, Ayers, Sadhukha, Onstad  and Bregman does not teach and/or fairly suggest a process for:
“a communication registry with links presented in a mobile device app which allows the app to only communicate with the defined network-based resources in the communications registry wherein a threat score may be provided to  users along with the corresponding links which are network-based resources with which the app needs permission to communicate, wherein requesting, prior to installing the app, permission to communicate with the network-based resources by presenting the communications registry, including presenting the one or more links in response to the request for permission and receiving user input selecting one or more of the presented links in the communications registry as permission to communicate with the network- based resources corresponding to the selection; granting the app permission to communicate with the network-based resources corresponding to the selection and installing the app with permissions that allow the app to communicate with the network-based resources of known threats corresponding to the  selection and without permission to communicate with network-based resources corresponding to unselected links” and in as such a manner as recited in independent claim 1, and similarly as in independent claims 9 and 16. 
Thus all pending claims 1-3 and 5-20 are allowed over the art of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”

Correspondence Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193